Gary, J. It may be that the instruction on behalf of the appellee, that on the breach of a contract to convey land the vendee is entitled to recover back, with interest, what he has paid, is wrong, but the appellants make no point in their brief as to what the measure of damages should be, and it is thereby waived. Griffin v. Larned, 111 Ill. 432. The rule in this State is that the vendee recovers what he has lost by the breach, which, in case part of the price has been paid, may be more or less than the amount paid, depending upon whether the vendee had a good bargain. Plummer v. Rigdon, 78 Ill. 222, where many cases are collected, and the rule laid down upon full consideration of the authorities. The appellants have not copied in their abstract or brief, the instruction given for the appellee, of which they complain, but have undertaken to state the legal effect of it, and omitted a material part of it. They assign as error the refusal of instructions asked by them, and do not copy those given at their request, which may have contained the same matter, and if so, the court was not required to repeat. Prior v. White, 12 Ill. 261, to that effect, has been followed by a great many cases. Whatever is relied upon as error should be set out in the abstract. Ill. Cent. R. R. v. Parks, 88 Ill. 373; Lithographing Co. v. Kerting, 107 Ill. 344; Chapman v. Chapman, 27 Ill. App. 487; Lake v. Lower, 30 Ill. App. 500. The court will not go to the record to find out what the case is. The judgment is affirmed. Judgment affirmed